                       UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
IRA R. BANKS AND
VERNA BANKS,

       Plaintiff,
                                                           Case No. 2:20-CV-01437-JPS
v.

US BANK TRUST ASSOCIATION, ET. AL.,

       Defendants.
                                 DISCLOSURE STATEMENT

       To enable the court to determine whether recusal is necessary or appropriate, an attorney

for a non-governmental party or amicus curia, or a private attorney representing a government

party, must furnish a disclosure statement providing the following information in compliance

with Fed. R. Civ. P. 7.1.

       The undersigned, counsel of record for Gray & Associates, L.L.P., furnishes the

following list in compliance with Fed. R. Civ. P. 7.1:

       1) Gray & Associates, L.L.P. f/k/a Gray & End, L.L.P is not an amicus or a corporation;
          and
       2) Gray & Associates, L.L.P., or another undetermined law firm, will appear, or is
          expected to appear, for the above in this Court.

Dated: February 11, 2021                             GRAY & ASSOCIATES, L.L.P.

                                                     By:_/s/ Christoper C. Drout_
                                                       Christopher C. Drout
                                                       Bar No.: 1049882
                                                       GRAY & ASSOCIATES, L.L.P.
                                                       16345 West Glendale Drive
                                                       New Berlin, Wisconsin 53151
                                                       Phone: (414) 224-8404
                                                       Fax: (414) 224-1279
                                                       Email: cdrout@gray-law.com




          Case 2:20-cv-01437-JPS Filed 02/11/21 Page 1 of 1 Document 7
